Citation Nr: 1019860	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  08-24 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for bilateral upper and 
lower peripheral neuropathy as secondary to service-connected 
diabetes mellitus, type II.

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issue of a compensable evaluation for service-connected 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hypertension was not caused or aggravated 
by his service-connected diabetes mellitus, type II.

2.  The medical evidence, overall, supports a finding that 
the Veteran does not have bilateral upper and lower 
peripheral neuropathy at this time.


CONCLUSION OF LAW

The criteria for service connection for hypertension and 
bilateral upper and lower peripheral neuropathy as secondary 
to service-connected diabetes mellitus, type II, have not 
been met.  38 U.S.C.A. §§ 1103, 1110, 1112, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.307, 
3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including hypertension, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2009).

In cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2009).  38 C.F.R. § 3.310, 
the regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra. 71 Fed. Reg. 52,744 (Sept. 7, 2006).  Since 
VA has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.

Service treatment records are absent for any complaints of or 
treatment for hypertension or any upper or lower peripheral 
neuropathy.  A separation report of medical examination from 
June 1969 indicated normal clinical evaluations of all the 
Veteran's systems, including his heart and vascular system.

The Veteran was afforded a VA examination in November 2007.  
The examiner indicated that the Veteran was diagnosed with 
hypertension one year before the current examination and is 
currently treated with Lisinopril.  Upon examination, the 
Veteran did have tingling in his fingers of both hands that 
come and go.  He also had numbness and tingling in his heels 
and feet and an occasional burning sensation.  These symptoms 
were ongoing for 6 to 8 months.

As to the relationship between the Veteran's hypertension and 
his service-connected diabetes mellitus, the examiner opined 
that the Veteran's hypertension "diagnosed [one] year ago 
less likely than not related to diabetes."  He explained 
that the Veteran's hypertension was diagnosed approximately 
one year ago and that it takes at least three to four years 
before any secondary complications occur secondary to 
diabetes.  

Though the April 2008 examiner does not directly address the 
issue of aggravation with respect to the claim for service 
connection for hypertension as secondary to service-connected 
diabetes mellitus, the Board finds that he encompasses 
aggravation by use of the language, "not related to", 
providing evidence against such a finding.

With further physical examination, the examiner found the 
Veteran's neurological systems to be completely intact.  He 
had normal vibratory and pinprick sensation in both upper and 
lower extremities.  There was no muscle atrophy or muscle 
spasm present at that time.  Ultimately, the examiner 
concluded that "[n]o peripheral neuropathy [was] found."  
He also explained that if the Veteran did have neuropathy, 
his numbness and tingling sensations have only been going on 
for about 6 months.  This, the examiner concluded, was too 
early for the Veteran to have a complication like neuropathy 
from diabetes.

In short, the record is absent for any objective evidence 
that the Veteran currently has peripheral neuropathy 
bilaterally of the upper and lower extremities.  As discussed 
above, entitlement to service connection for disease or 
injury is limited to cases in which such incidents have 
resulted in a "disability."  See 38 U.S.C.A. §1110.  Hence, 
in the absence of proof of a present disability, there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed.Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223,225 (1992).  While there may be indications of such a 
problem in the record, the best evidence in this case, at 
this time, supports a finding that the Veteran does not have 
this disability.  

These opinions and findings weigh heavily against the 
Veteran's claims for service connection for hypertension and 
bilateral upper and lower peripheral neuropathy as secondary 
to his service-connected diabetes mellitus, type II, 
outweighing the Veteran's lay contentions. 

The Board has also reviewed the Veteran's extensive VA 
outpatient treatment reports of record.  There is no 
additional evidence in these records that are favorable to 
the Veteran's claims for service connection that outweighs 
the medical opinions cited above.

Hence, the preponderance of the evidence of record is against 
a grant of service connection on a secondary basis for 
hypertension and bilateral upper and lower peripheral 
neuropathy, and his claims must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2009).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in October 2007.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).  

In a submission to the RO in May 2010, the Veteran's 
representative argued that the November 2007 VA examination 
of the Veteran's hypertension and bilateral, upper and lower 
peripheral neuropathy was inadequate.  

First, the representative contends that the examiner did not 
review the claims file.  There is no regulatory or statutory 
requirement for review of the claims file.  Rather, 38 C.F.R. 
§ 4.1 requires that each disability be reviewed in relation 
to its history.  Where that history is provided by the 
veteran, or for that matter, by sources other than the claims 
file, and the history is accurate, review of the claims file 
reduces to a mere ministerial act.  More specifically, the 
examiner recounted a detailed history of the Veteran's 
current hypertension and bilateral, upper and lower 
peripheral.  Thus, the November 2007 examination conducted 
with a review of the Veteran's disability in relation to an 
accurate history of that disability is a sufficient 
examination for rating purposes.

The Veteran's representative also argued that the November 
2007 examiner did not address the issue of aggravation as it 
relates to the Veteran's claim for secondary service 
connection.  However, as discussed above, the examiners 
language appropriately encompassed aggravation.

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.

ORDER

Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus, type II is 
denied.

Entitlement to service connection for bilateral upper and 
lower peripheral neuropathy as secondary to service-connected 
diabetes mellitus, type II is denied.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file 
indicates that additional action is needed.  Although the 
Board sincerely regrets the further delay, a remand is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

In an Informal Hearing Presentation submitted to the RO by 
the Veteran's representative in May 2010, the representative 
argued that the Veteran's hearing loss has gotten worse since 
the latest VA audiology examination in November 2007.  
Specifically, the representative noted that over two and half 
years has lapsed since the Veteran's last VA audiology 
examination and VA outpatient treatment reports from July 
2008 indicated that the Veteran's hearing aids were too weak 
for his hearing loss and was fitted for new hearing aids.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (finding a veteran is 
entitled to a new examination after a two-year period between 
the last VA examination and the veteran's contention that the 
pertinent disability had increased in severity).

In light of the above assertions, the Board finds that a 
contemporaneous VA examination should be obtained for the 
Veteran's service connected bilateral hearing loss.

In addition, the representative, in the Informal Hearing 
Presentation of May 2010, also argued that the November 2007 
VA audiology examination was inadequate as the examiner did 
not address how the Veteran's current hearing loss disability 
affects his ability to function.  The Board agrees and the 
claim is also remanded for a VA examination for this reason.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA audiology 
examination to ascertain the current 
severity and manifestations of his 
bilateral hearing loss under the 
applicable rating criteria.  See 
38 C.F.R. § 4.85, Diagnostic Code 6100 
(2009).  Conduct all testing and 
evaluation needed to make this 
determination.  The claims file must be 
made available to the examiner for a 
review of the Veteran's pertinent 
medical history.  

The examiner should be provided a full 
copy of this remand, and he or she must 
indicate that he or she has reviewed 
the claims file.

The examiner should also comment on the 
Veteran's current level of social and 
occupational impairment due to his 
bilateral hearing loss, including the 
impact it has on his ability to work.  
Specifically, the examiner should 
address the functional effects caused 
by his hearing disability.  See 
Martinak v. Nicholson, 21 Vet. 
App. 477, 455 (2001).  Any indications 
that the Veteran's complaints or other 
symptomatology are not in accord with 
the objective findings on examination 
should be directly addressed and 
discussed in the examination report.  
The rationale of all opinions provided 
should be discussed.

2.	Then, readjudicate the Veteran's claim, 
with application of all appropriate 
laws, regulations, and case law, and 
consideration of any additional 
information obtained as a result of 
this remand.  If the decision, with 
respect to the claim, remains adverse 
to the Veteran, he and his 
representative, if any, should be 
furnished a supplemental statement of 
the case and afforded an appropriate 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


